      Case 1-16-42610-cec             Doc 287       Filed 12/28/18     Entered 12/28/18 17:26:12




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
IN RE:                                                               Chapter 11

        BRIGID GIAMBRONE,                                            Case No. 16-42610-CEC

                                            Debtor.

--------------------------------------------------------------X            FINAL DECREE

        Whereas, Brigid Giambrone, debtor and debtor in possession, filed a voluntary petition

under title 11, Chapter 11 in the United States Bankruptcy Court for the Eastern District of New

York on June 14, 2016; and

        Whereas, a Plan of Reorganization was proposed to the creditors and was confirmed by

Order of this Court on January 29 26, 2018 (CEC); and

        Whereas, debtor has reported to this court that the Plan of Reorganization has been fully

administered pursuant to EDNY LBR 3022-1; and

        Whereas, FRBP 3022 provides for the entry of a Final Decree; it is therefore

        ORDERED that the Final Report of the Debtor is approved, the Motion for Final Decree

is granted, that, except as provided in 11 U.S.C. §1141(d)(2) and (d)(3), the provisions of said Plan

are binding upon the Debtor, any creditor, whether or not the claim or interest of such creditor is

impaired under the Plan, and whether or not such creditor has accepted the Plan; and it is hereby

        ORDERED that, except as otherwise provided in said Plan, or the Order confirming said

Plan, the property and proceeds dealt with by the Plan are free and clear of all claims and

interests of creditors of the Debtor; and it is hereby

        ORDERED, that the Debtor shall (a) provide to the United States Trustee an affidavit of

disbursements for the fourth quarter 2018 within 7 days of the date of the entry of this order and
        Case 1-16-42610-cec      Doc 287      Filed 12/28/18      Entered 12/28/18 17:26:12




(b) pay to the United States Trustee any outstanding quarterly fees pursuant to 28 U.S.C. § 1930

(and any applicable interest thereon) with 10 days of the date of the entry of this order; and it is

hereby

         ORDERED that the case is closed subject to the Debtor’s rights to reopen to file a motion

for a discharge pursuant to 11 U.S.C.§350(b) upon completion of all payments due under the

Plan.

         The Clerk of Court is directed to forward a copy of this Order to the Debtor, debtor’s

counsel and the Office of the U. S. Trustee. (CEC)



_______________________________________
US Trustee has reviewed and has no objection




                                                                 ____________________________
 Dated: Brooklyn, New York                                               Carla E. Craig
        December 28, 2018                                        United States Bankruptcy Judge
